FILED
                            NOT FOR PUBLICATION                            DEC 12 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50310

               Plaintiff - Appellee,             D.C. No. 3:13-cr-00270-LAB

  v.
                                                 MEMORANDUM*
JUAN CARLOS SANCHEZ-CARRILLO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Juan Carlos Sanchez-Carrillo appeals from the district court’s judgment and

challenges the 70-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
resentencing.

      Sanchez-Carrillo contends that in imposing sentence, the district court relied

on a clearly erroneous finding that he had previously smuggled 10 pounds of

methamphetamine. At sentencing, the court acknowledged that there was no proof

regarding either the type or the quantity of drugs involved in the prior incident.

Nevertheless, the court presumed that the prior incident involved 10 pounds of

methamphetamine. Because the record suggests that this presumption affected the

court’s choice of sentence, we vacate and remand for resentencing. See United

States v. Pineda-Doval, 692 F.3d 942, 944 (9th Cir. 2012) (a factual finding is

clearly erroneous if it is without support in inferences that may be drawn from the

record); United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc)

(procedural error for a district court to choose a sentence based on clearly

erroneous facts).

      In light of this disposition, we decline to reach Sanchez-Carrillo’s other

claims of sentencing error.

      VACATED and REMANDED for resentencing.




                                           2                                    13-50310